Citation Nr: 0621369	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-38 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Berlin, Law Clerk







INTRODUCTION

The veteran served on active duty military service from July 
1974 to July 1977 and from May 1980 to April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In that decision, the RO denied the 
issue of entitlement to service connection for a bilateral 
knee disability.  


FINDING OF FACT

The veteran does not have a diagnosed bilateral knee 
disability associated with his active military duty.  


CONCLUSION OF LAW

A bilateral knee disability was not incurred or aggravated in 
active duty military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The VCAA, which was enacted on November 9, 2000, eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA and to those claims 
which were filed before the date of enactment but which were 
not yet final as of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
would assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Dingess/Hartman, 19 Vet. 
App. at 488.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present case, VA issued a letter in July 2003 that 
informed the veteran of the type of evidence necessary to 
support the issue of entitlement to service connection for a 
bilateral knee disability.  This document also notified the 
veteran that the RO would make reasonable efforts to help him 
obtain necessary evidence with regard to this claim, but that 
he must provide enough information so that the agency could 
request the relevant records.  In addition, this letter 
informed the veteran of his opportunity to submit "any other 
evidence or information that . . . [he thought would] support 
. . . claim."    See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II); VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that the veteran has not received 
notice of the type of evidence necessary to establish the 
degree of disability (element #4) and the effective date of 
disability (element #5).  See Dingess/Hartman v. Nicholson, 
19 Vet. App. at 488.  However, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision of his service connection claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  As will be discussed 
below, the Board finds that the evidence of record does not 
support grant of service connection for a bilateral knee 
disability.  In light of the denial of this issue, no rating, 
or effective date, of the disorder will be assigned.  Thus, 
there can be no possibility of prejudice to the veteran.  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In 
the present case, the RO furnished the VCAA notification 
letter to the veteran in July 2003, which was prior to the 
agency's initial denial of the issue of entitlement to 
service connection for a bilateral knee disability in 
February 2004.  As such, the timing requirement of VCAA 
notification was met with respect to the claim currently on 
appeal.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claim on appeal.  All relevant treatment records 
adequately identified by the veteran, including available 
private medical records, have been obtained and associated 
with his claims folder.  In addition, he has been accorded a 
pertinent VA examination.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his service connection claim on appeal.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case where such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (stating that remands which would 
only result in imposing unnecessary, additional burdens on 
VA, with no benefit flowing to the veteran, are to be 
avoided).  Additionally, the veteran has pointed to no other 
evidence which has not been obtained.  Consequently, the 
Board will proceed to adjudicate the issue of entitlement to 
service connection for a bilateral knee disability based upon 
the evidence currently of record.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini 
II; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In the present case, the veteran contends that he injured his 
knees during his active military duty.  Further, he maintains 
that, as a result of the in-service injury, he now has a 
bilateral knee disability.  

The Board has carefully considered the documents contained in 
the claims folder and finds that such evidence does not 
support the veteran's assertion that he has a bilateral knee 
disability associated with his active military duty.  In this 
regard, the Board acknowledges that service medical records 
reflect treatment for right knee strain without a history of 
trauma in August 1989, right knee overuse in November 1989, 
and patellofemoral syndrome in January 1990.  Furthermore, 
the March 1990 separation examination demonstrated right knee 
pain with patellar compression.  The examiner assessed right 
knee pain "probably" representing patellofemoral syndrome.  
Importantly, however, the remainder of the separation 
evaluation (including radiological studies completed on the 
veteran's right knee) was normal, and the examiner 
recommended follow-up treatment only "if [the veteran's 
right knee] problem continues."  Additionally, service 
medical records demonstrate no evidence of complaints of, 
treatment for, or findings of a left knee disability.  

Moreover, the first competent post-service evidence of 
bilateral knee pathology is dated more than a decade after 
the veteran's discharge from active military duty.  
Specifically, an October 2001 physical examination of both 
knees demonstrated mild retropatellar crepitation and 
+2 effusion.  In addition, the treating physician explained 
that X-rays taken of the veteran's knees had shown "some" 
degenerative changes.  In another report subsequently dated 
in October 2002, this same treating physician explained that 
a physical examination of the veteran's knees had shown 
medial joint space pain to palpation as well as +1 effusion 
and that X-rays taken of both of these joints had shown early 
osteoarthritis.  

In a September 2003 letter, this same treating physician 
noted that he had last seen the veteran in November 2002 for 
"a problem with his knees."  The physician appeared to 
associate the veteran's bilateral knee trouble with his 
active military duty.  Specifically, the doctor noted that 
"these [knee] problems are stemming from what would appear 
to be a previous job-related problem" and "that he [the 
veteran] does work for the Armed Forces and [that] therefore, 
this should be deemed as being related to an injury which 
occurred in the Armed Forces."  The physician stated that 
"[a]s per the history that . . . [he has] from . . . [the 
veteran], he [the veteran] certainly was injured while 
serving in the Armed Services."  

Significantly, however, in the September 2003 letter, the 
doctor did not provide a specific bilateral knee diagnosis.  
Even if the Board were to assume that, by referring to the 
veteran's knee problems in that document, the physician meant 
the osteoarthritis that he had mentioned in the October 2001 
and October 2002 reports, the fact remains that the doctor 
based his understanding of the veteran's purported in-service 
knee problems on history provided by the veteran himself.  
Specifically, the physician did not state that he had had the 
opportunity to review the veteran's claims folder, including 
pertinent service, and post-service, medical records 
contained therein.  Further, the doctor did not address the 
absence of evidence of right knee treatment for many years 
after the veteran's separation from service as well as the 
absence of evidence of left knee treatment during service or 
until many years thereafter.  

Consequently, the Board finds that the private physician's 
September 2003 opinion that the veteran's knee problems are 
the result of in-service injury to these joints is not 
probative.  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale" to support his or her 
opinion.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Medical opinions have no probative value when they are based 
on an inaccurate factual predicate, such as the veteran's 
self-reported and inaccurate history.  See Black v. Brown, 
5 Vet. App. 177, 180 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); and Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  

Also included in the claims folder is a report of a VA joints 
examination conducted later in September 2003.  In this 
report, the examiner explained that, according to a physician 
specializing in radiology, X-rays previously taken of the 
veteran's knees in February 2001 failed to show any bony or 
joint abnormalities and that the radiologist had concluded 
that the radiological films showed grossly normal knees.  
Furthermore, the September 2003 examiner concluded that the 
current physical examination findings (which were negative 
except for an initial limp upon rising, slight limitation of 
flexion, and pain on motion) supported the negative X-ray 
findings.  As such, the examiner concluded that the veteran 
simply had bilateral knee pain.  

The September 2003 VA examiner also concluded that the 
veteran's bilateral knee pain was not related to service.  In 
support of this conclusion, the examiner cited the service 
medical records, which were negative for left knee treatment 
and which reflected only several episodes of right knee pain 
(unrelated to trauma) just prior to discharge with an 
essentially normal separation examination.  

Importantly, the most recent medical evidence of record does 
not provide a diagnosis of a bilateral knee disability.  
While the September 2003 VA examiner concluded that the 
veteran has bilateral knee pain, mere pain, alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  Entitlement to service 
connection for a disease or injury is specifically limited to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, 
competent evidence of record is absent of proof of a present 
disability, service connection for the claimed disorder 
cannot be awarded.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  


ORDER

Service connection for a bilateral knee disability is denied.  




____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


